EXHIBIT 99.1 SHARES OF COMMON STOCK SUBSCRIPTION AGREEMENT THE SHARES OF OUR COMMON STOCK ARE NOT SAVINGS ACCOUNTS, DEPOSITS OR OTHER OBLIGATIONS OF OUR BANK SUBSIDIARY, AND NON-BANK SUBSIDIARY OR ANY OTHER BANK AND ARE NOT INSURED OR GUARANTEED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION (“FDIC”) AND/OR ANY OTHER GOVERNMENTAL AGENCY, AND ARE SUBJECT TO INVESTMENT RISK, INCLUDING, WITHOUT LIMITATION, THE POSSIBLE LOSS OF SOME OR ALL PRINCIPAL. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED WITH OR APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION, THE FDIC NOR BY THE SECURITIES REGULATORY AUTHORITY OF ANY STATE, AND SUCH REGISTRATION IS NOT CONTEMPLATED. NEITHER THE SEC NOR ANY STATE SECURITIES REGULATORY AUTHORITY WILL PASS UPON THE ACCURACY OR ADEQUACY OF THE CONFIDENTIAL PRIVATE OFFERING MEMORANDUM (THE “MEMORANDUM”). ANY REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND UNLAWFUL. THE SHARES OF COMMON STOCK BEING SOLD PURSUANT TO THIS OFFERING ARE “RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE (“RULE 144”) AND MAY NOT BE TRANSFERRED IN WHOLE OR IN PART IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR AN OPINION OF COUNSEL SATISFACTORY TO EFSC THAT AN EXEMPTION FROM REGISTRATION IS AVAILABLE, AMONG OTHER RESTRICTIONS. This Subscription Agreement, is made by and between the person(s), corporation, partnership, trust or other entity set forth on the signature page hereto (such party being hereinafter referred to as the “Investor” and all such persons concurrently entering into a Subscription Agreement being referred to as the “Investors”), and Enterprise Financial Services Corp, a financial holding corporation incorporated in the State of Delaware (the “Company”). 1. The Offering. The Company is offering to the Investor, in a private placement offering (the “Offering”), a minimum of 19,456 and a maximum of 518,806 shares of its common stock, par value $0.01 per share (the “Common Stock”) at the Share Price (as defined below). The Company must receive and accept subscriptions for a minimum of 648,509 shares of Common Stock (for $5,000,000) (the “Minimum Offering Amount”) in order for the Company to close the Offering. The Company will accept subscriptions for an aggregate maximum of 1,945,525 shares of Common Stock (for $15,000,000) (the “Maximum Offering Amount”). (a) Determination of Share Price. The Share Price for the shares of Common Stock being offered under the Offering is $ per share (the “Share Price”). (b) Term of Offering. The Offering will continue until January 22, 2010 (the “Offering Deadline”). If the Company receives subscriptions in excess of the Minimum Offering Amount at any time prior to or on the Offering Deadline, the Company may elect in its sole and absolute discretion to accept some or all of such subscriptions and consummate an initial closing of the Offering at any time prior to or on the Offering Deadline (an “Initial Closing”) with respect to all such accepted subscriptions. In the event that the Company consummates an Initial Closing, the Company may then elect in its sole and absolute discretion to (i) accept some or all subscriptions that the Company receives prior to or on the Offering Deadline (other than those subscriptions, if any, that the Company previously accepted at the Initial Closing) and (ii) consummate a final closing of the Offering prior to or on the Offering Deadline with respect to any such accepted subscriptions. (c) Minimum Subscription. The minimum subscription amount per Investor is 19,456 shares of Common Stock (for $150,000), which minimum requirement amount may be waived by the Company in its sole discretion upon request. (d) Maximum Subscription. The maximum subscription amount per Investor is 518,806 shares of Common Stock (for $4,000,000), which maximum subscription amount may be waived by the Company in its sole discretion upon request. 2. Subscription. The Investor hereby irrevocably subscribes to purchase the number of shares of Common Stock indicated on the signature page hereof in accordance with the terms and conditions of this Subscription Agreement. The Investor agrees that, subject to applicable law, this Subscription may not be revoked by the Investor. This subscription is subject to acceptance in whole or in part by the Company. Notwithstanding anything to the contrary set forth in this Subscription Agreement, the Company (i) will not accept any subscriptions and close the Offering unless the Company receives aggregate subscriptions in excess of the Minimum Offering Amount, (ii) will not accept any subscriptions in excess of the Maximum Offering Amount and (iii) may elect, in the Company’s sole and absolute discretion, to terminate the Offering at any time without notice to the Investors. No acceptance of an Investor’s subscription shall occur until the closing, if any, of this Offering with respect to an Investor. 3. Tender and Subscription Procedure. (a) Tender of Subscription Amount. The Investor hereby tenders his, her or its payment of the entire subscription price for the number of shares of Common Stock so purchased (the “Subscription Amount”) by check payable to “UMB Bank, N.A., as escrow agent” and in the amount set forth on the signature page to this Subscription Agreement. All subscriptions by Investors should be for whole numbers of shares of Common Stock. The Company will not issue certificates for fractional shares and will refund the portion of any Subscription Amount representing a fractional share. (b) Procedure. The Investor must deliver (i) a duly executed copy of this Subscription Agreement, (ii) the signed and complete Investor Questionnaire and (iii) the Subscription Amount, to the Company at
